Citation Nr: 0309959	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  98-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a 
kidney donation.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for urethral stricture.

5.  Entitlement to service connection for a prostate 
disorder.

6.  Entitlement to service connection for a sinus disorder.

7.  Entitlement to service connection for a right knee 
disorder.

8.  Entitlement to service connection for a left hand 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from June to November 
1967, January to September 1991, October 1993 to September 
1994, and from January to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, that denied the above claims.  

The case was previously before the March 2000, when it was 
remanded for additional development.  Unfortunately, as 
discussed below, another remand is warranted.


REMAND

During the pendency of this appeal, the President of the 
United States signed into law in November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  This act introduces several fundamental 
changes into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) (2002).  Consistent with the new duty-
to-assist regulations, after reviewing this case, the Board 
determined that the veteran had not been provided with 
sufficient notification of the VCAA and such notification was 
sent to him and his representative, directly by the Board, in 
March 2003.  Pursuant to 38 C.F.R. § 19(a)(2)(ii), this 
letter informed the appellant:

You have 30 day from the date of this 
letter to respond.  If we don't hear from 
you by the end of the 30-day period, the 
Board will decide your appeal based on 
the information and evidence currently of 
record.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid because, in providing only 30 days for an appellant 
to respond to a notice from the Board that information or 
evidence is needed from the appellant, it violates the 
provision contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  Thus, in light 
of this new judicial precedent, the Board is compelled to 
remand the veteran's case to the RO for in order to provide 
the veteran appropriate notice under 38 U.S.C.A. § 5103(a) 
and (b).

On remand, the RO should also make arrangements to obtain the 
veteran's private treatment records for a thyroid disorder 
from Dr. Boleman in Boise, Idaho, dated in 1995 and for 
urethral stricture from Good Samaritan Hospital in Portland, 
Oregon, dated from 1984 to 1987, as well as any recent VA 
treatment records.  The RO should also provide the veteran 
appropriate VA examinations, as requested in the prior Board 
Remand in March 2000.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Obtain the veteran's private 
treatment records for a thyroid disorder 
from Dr. Boleman in Boise, Idaho, dated 
from 1995 to present and for urethral 
stricture from Good Samaritan Hospital in 
Portland, Oregon, dated from 1984 to 
1987, as well as any VA treatment records 
from the Boise VAMC dated from 2002 
forward.  
3.  Afford the veteran appropriate VA 
examinations to determine the date of onset 
and etiology of his claimed conditions.  The 
claims folder should be sent to the examiners 
for review in conjunction with the 
examinations.  The examiners are requested to 
indicate in the examination reports if the 
veteran's claims file was reviewed.  All 
appropriate testing should be conducted.

As to each of the veteran's claimed 
conditions, the examiners should provide an 
opinion as to whether it is at least as 
likely as not that the condition had its 
onset during active service or is related to 
any in-service disease or injury; or if pre-
existing active service, underwent a 
permanent increased in severity during 
service that was not due to the natural 
progress of the disease.  The veteran's dates 
of service should be specified for the 
examiners.  A detailed rationale should be 
provided for all opinions offered.

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  
5.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must include citation to 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




